Citation Nr: 1438551	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.  

2. Entitlement to a higher rate of dependency and indemnity compensation (DIC) based on the need for regular aid and attendance (A&A) or on the recipient being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from November 1942 to January 1946.  He died in December 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.  In the appellant's September 2009 VA Form 9, substantive appeal, she requested a Travel Board hearing; she failed [without providing cause] to appear for such hearing scheduled in April 2012, and her hearing request is deemed withdrawn.  In April 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The appellant received a copy and was afforded opportunity to respond.  

The issue of entitlement to a higher rate of DIC, based on the need for regular A&A or on the recipient being housebound, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The Veteran died in December 2006:  the immediate cause of death was aspiration pneumonia; dementia and posttraumatic stress disorder (PTSD) were listed as other significant conditions contributing to death.   

2. The Veteran's service-connected disabilities were PTSD, rated 50 percent, and residuals of shrapnel wounds to the left side of his face, left hip, and left hand, rated 0 percent.  

3. It is reasonably shown that PTSD was a causal factor for the Veteran's development of dementia, and that his dementia was a cause of the aspiration pneumonia which caused his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as service connection for the cause of the Veteran's death is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to a chronic lower respiratory disability or dementia.  On January 1946 service separation examination, his respiratory and nervous systems were normal.  

A March 2000 private treatment record from Dr. T.H. indicates that the Veteran was being treated for dementia that had onset over the past several years.  

VA treatment records show that since September 2004 the Veteran had a diagnosis of dementia due to vascular contributions and/or Alzheimer's disease; in October and November 2005, the diagnosis was end-stage dementia, and dementia with psychosis and assaultive behavior; in November 2006, lung cancer was diagnosed and the Veteran was hospitalized for dementia with agitation; in December 2006, the Veteran was transferred to hospice care due to respiratory distress; and in December 2006, he had diagnoses of vascular dementia, lung cancer, seizure disorder, dysphagia, and ultimately acute respiratory failure - possible aspiration pneumonia.  

The Veteran's January 2007 death certificate shows that he died in December 2006 and that the immediate cause of death was aspiration pneumonia.  Dementia and PTSD were listed as other significant conditions contributing to death but not resulting in the underlying cause of death.  

An October 2007 VA medical advisory opinion indicates that the Veteran's claims file, VA medical records, and death certificate were reviewed.  The consulting psychiatrist opined that the "Veteran's deteriorating mental condition prior to death was not caused by or a result of the veteran's [service-connected] PTSD," and that the "veteran's [service-connected] PTSD was not a contributing factor to the veteran's death."  The psychiatrist explained that the Veteran had a diagnosis of Alzheimer's type dementia, and had a history of delirium, grand mal seizures, and head injury following a fall.  He was admitted to the NHCU for end-of-life hospice care for his recurrent lung cancer, and had behavioral problems on the unit secondary to his Alzheimer's dementia.  It is therefore, unlikely that the Veteran's deteriorated mental conditions were caused by his service-connected PTSD.  The consulting psychiatrist indicated that there is no medical literature that suggests that PTSD contributes to aspiration pneumonia or respiratory failure.  Dysphagia is not considered to be a mental condition as it deals with the patient's ability to swallow and impairment could lead to aspirating foods or liquids.  Dysphagia is most likely related to the Alzheimer's dementia and a contributing factor to the aspiration pneumonia.  PTSD is not related to the cause of death listed on the death certificate.  

The appellant asserts that the Veteran had dementia and PTSD diagnosed when his condition deteriorated significantly in the spring of 2006, and he became more aggressive and hostile and began to wander, forgetting where he was or how to get back home.  She stated that the Veteran had PTSD, and then developed Alzheimer's disease, which has recently been shown to be more likely in PTSD patients.  She asserted that his behavioral problems were at least as likely as not due to PTSD as Alzheimer's disease, that his health began to diminish until he got aspiratory pneumonia which caused his death along with other conditions, including PTSD.  

The appellant submitted a copy of a medical study reported in the Archives of General Psychiatry, Posttraumatic Stress Disorder and Risk of Dementia Among US Veterans, that concluded that those diagnosed as having PTSD were at a nearly 2-fold higher risk of developing dementia compared with those without PTSD.  The appellant also submitted a June 2012 news article from WebMD, Posttraumatic Stress Disorder Linked to Dementia, and a Journal of the American Medical Association news article, Posttraumatic Stress Disorder Associated With Dementia Among Older Veterans, that reported the results of the medical study noted above.  

In a May 2014 VHA medical advisory opinion, the consulting neuropsychiatrist opined that "there is some risk attributed to dementia associated with PTSD" but "it is extremely unlikely that this would be 50% or better probability."  The consulting expert explained that there is a small but growing literature linking PTSD with risk of dementia.  However, despite this connection, it does not mean there is a causal relationship between the two.  In other words, there is no definitive evidence that PTSD causes dementia.  Rather, having PTSD is associated with a moderate increased risk of developing dementia.  This could be due to a causal (true cause) effect, or shared genetic factors, shared other environmental exposures, underlying brain vulnerability to the two conditions, etc.  In this Veteran's case, the cause of death was attributed to aspiration pneumonia.  This was likely of multifactorial origin primarily from dysphagia, advanced dementia and debilitation, and recurrent lung cancer.  There is no evidence to suggest PTSD is associated with aspiration pneumonia.  The consulting expert stated that she was quite familiar with the medical study (submitted by the appellant) and news related to it, as she was the principal author on that study.  

Regarding whether service-connected disabilities contributed to cause/hastened the Veteran's death, the consulting expert opined that "[t]here is no established connection between PTSD per se and aspiration pneumonia."  She explained that the cause of death was most proximally related to aspiration pneumonia which results in acute respiratory distress.  Several factors may have contributed to a vulnerability for aspiration pneumonia including lung cancer with hilar mass, advanced dementia, sedation, agitation and advanced age.  Finally, regarding whether medication prescribed for the Veteran's PTSD caused or contributed to cause (or aggravated) his dementia, the consulting expert opined that "[t]here is no evidence that [she] was aware of linking the Veteran's medications to dementia."

Because there was an unresolved medical question regarding whether PTSD contributed to cause the Veteran's death, the Board requested a VHA advisory medical opinion in the matter.  The Board finds that (given the detailed rationale provided) the consulting psychiatrist's opinion is the most probative competent evidence regarding whether the Veteran's service-connected disabilities contributed to cause his death.  The Board further finds that (despite the negative conclusion in the opinion offered) the overall general rationale provided is generally supportive of the appellant's claim.  Specifically, the consulting psychiatrist acknowledged that PTSD is associated with an increased risk for developing dementia.  Furthermore, the psychiatrist opined that the cause of the Veteran's death, aspiration pneumonia, likely had a multifactorial origin and that among those factors was the Veteran's advanced dementia.  Resolving all reasonable doubt in the appellant's favor, as is required by the law, the Board finds that such evidence serves to establish that the Veteran's PTSD contributed to cause his death, and that service connection for the cause of his death is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


REMAND

The appellant's claim for an increased rate of DIC based on the need for regular A&A or being housebound has been inextricably intertwined with the claim of service connection for the cause of the Veteran's death, as basic eligibility for DIC must first be established as a threshold to substantiate the claim for an enhanced rate of DIC.  The previous adjudication of the claim for an enhanced rate of DIC was premised on the fact that the appellant had not established basic eligibility for DIC.  That threshold requirement is now met by virtue of the Board's grant of service connection for the Veteran's cause of death.  Accordingly, the case must be returned to the AOJ for further development and readjudication of the claim for an enhanced rate of DIC.

The case is REMANDED for the following:

1. The AOJ should undertake all development necessary to properly adjudicate on the merits the claim for an enhanced rate of DIC based on the DIC recipient's need for regular A&A or being housebound.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


